DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinod V. Nama (Reg. No. L0659) on 1/19/2021.
In the current examiner proposed amendment, claims 22 and 32 are cancelled. Claims 21, 26, and 31 are amended as following:

21 Currently Amended) A system for extracting vehicle information for depiction in augmented reality, the system comprising:
at least one processor in communication with an augmented reality-enabled device; and
at least one storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving vehicle information associated with a vehicle;
analyzing the vehicle information using an artificial intelligence engine; 

identifying, using the extracted vehicle history information, a vehicle portion associated with the vehicle history information for which a maintenance service is recommended, the vehicle portion being a portion of the vehicle; [[and]]
providing instructions, based on the vehicle history information, to the augmented reality-enabled device to perform operations including:
identifying, in an augmented-reality visual representation of the vehicle, a location corresponding to the vehicle portion for which the maintenance service is recommended, and 
superimposing an indicator on the augmented-reality visual representation of the vehicle on the location corresponding to the vehicle portion for which the maintenance service is recommended; and
post-processing the vehicle history information based on a predefined lexicon.

22. (Canceled)

26. (Currently Amended) The system of claim 21, wherein the post-processing comprises at least one of: 
constraining text from the vehicle history information based on the lexicon; or
influencing character or word segmentation in the text based on the lexicon.

31. (Currently Amended) A method for processing vehicle information for depiction in augmented reality, the method comprising:
receiving vehicle information associated with a vehicle; 
	analyzing the vehicle information using an artificial intelligence engine; 

identifying, using the extracted vehicle history information, a vehicle portion associated with the vehicle history information for which a maintenance service is recommended, the vehicle portion being a portion of the vehicle; [[and]]
providing instructions, based on the vehicle history information, to the augmented reality-enabled device to perform operations including:
identifying, in an augmented-reality visual representation of the vehicle, a location corresponding to the vehicle portion for which the maintenance service is recommended, and 
superimposing an indicator on the augmented-reality visual representation of the vehicle on the location corresponding to the vehicle portion for which the maintenance service is recommended; and
post-processing the vehicle history information based on a predefined lexicon.

32. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616